Dismissed and Memorandum Opinion filed January 28,
2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00858-CV
____________
 
BARBARA YOUNG SETTLES, Appellant
 
V.
 
JOHN F. ROBERT, INDEPENDENT EXECUTOR, Appellee
 

 
On Appeal from the Probate Court No. 2
Harris County, Texas
Trial Court Cause No. 301,383
 

 
MEMORANDUM
OPINION
This is an appeal from a judgment signed September 2, 2009.  The
notice of appeal was filed on October 1, 2009.  To date, our records show that
appellant has neither established indigence nor paid the $175.00 appellate
filing fee. See Tex. R. App. P. 5
(requiring payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov’t Code Ann.. ' 51.207 (Vernon 2005) (same). 
On December 3, 2009, this court ordered appellant to pay the
appellate filing fee on or before January 5, 2010, or the appeal would be
dismissed.  Appellant has not paid the appellate filing fee.  Accordingly, the
appeal is ordered dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
Panel consists of Justices
Yates, Seymore, and Brown.